internal_revenue_service national_office technical_advice_memorandum third party contact none index no control no tam-103428-98 taxpayers name taxpayer's address tin years involved date of conference legend taxpayers property apartment building property property real_estate venture natural disaster accommodator dollar_figurey issues whether taxpayers are entitled to deferral of gain from the involuntary_conversion of apartment building under sec_1033 of the internal_revenue_code whether taxpayers are entitled to deferral of gain from the disposition of property in an exchange under sec_1031 of the code following the involuntary_conversion of apartment building conclusions the partnership of which taxpayers are partners that was formed to own and operate apartment building and property is entitled to deferral of gain from the involuntary_conversion of apartment building under sec_1033 of the code the partnership of which taxpayers are partners that was formed to own and operate apartment building and property acquisition of property as a like_kind exchange under sec_1031 of the code but must recognize gain in an amount not to exceed dollar_figurey is entitled to treat the disposition of property and facts a owned commercial property including property on date of year a_pooled his commercial property and some cash with cash advanced by b and as part of this transaction a deeded an undivided interest to b as co-tenant and an undivided interest to c_as co- tenant in the commercial property retaining a interest for himself a b and c then secured a loan from a bank in their individual names to build apartment building on property apartment building was constructed and placed_in_service as real_estate venture on date 2a this improvement was insured in the names of a b and c a form_1065 u s partnership return of income was filed each year in the name of real_estate venture from year to year apartment building and the underlying real_property property were listed on the balance_sheet of the form_1065 interest taxes and depreciation on apartment building and property were taken as deductions on the form_1065 a bank account was opened in the name of real_estate venture rent from apartment building was deposited in this account and all disbursements for apartment building and property were paid from this account although invoices for insurance premiums real_estate_taxes and mortgage payments were sent to a b and c individually these invoices were paid from real_estate venture's bank account -3- a b and c entered into a partnership_agreement with regard to real_estate venture on date sec_2 of the partnership_agreement provides that the purpose of the partnership shall be to construct and operate a x-unit apartment house on the real_estate shown on exhibit a real_estate venture and one other apartment house on other real_estate exhibit a refers to apartment building located on property sec_3 provides that the partnership shall commence on the date of the agreement and shall continue until dissolved as provided in the agreement or by operation of law sec_4 provides that the capital contributions of the partnership shall be set forth on exhibit b exhibit b provides that a b and c made contributions to the partnership in exchange for a corresponding percentage in the partnership exhibit b states that a's contribution includes the land on which the apartment complex was built sec_4 also provides that the depreciation of the assets of the partnership shall inure in accordance with the percentage interest set forth on schedule b sec_5 provides that the net profits and losses shall be divided in accordance with the interests set forth on schedule b section provides that b shall have the obligation of the management conduct and operation of the partnership business the consent of all partners is required in the event that any or all of the partnership assets are to be sold mortgaged or otherwise encumbered or money borrowed on behalf of the partnership however in the event that the partners cannot reach a joint decision with respect to any sale or borrowing then the majority vote as computed by voting the percentage interest of ownership shall prevail section permits the partnership to have a bank account at a selected bank and in such other banks as the managing partner shall select section provides that upon a voluntary termination of the partnership the partners shall proceed with reasonable promptness to sell the real and personal_property of the partnership and that the partnership shall be dissolved by the sale of all the real and personal assets of the partnership sec_11 provides that a partner may retire at the end of a fiscal_year and that the other partners shall have the right to purchase the retiring partner's interest a b and c signed the agreement as partners in year b transferred half of his interest to his wife d pursuant to their divorce settlement over the years a b c and d by quit claim deeds transferred their interests in the land to revocable trusts treated as grantor trusts by a b c and d ' the grantor of each trust is also the trustee of the trust despite the partnership_agreement real_estate venture bank account and real_estate venture's filing of partnership tax returns the mortgage loan documents insurance policies and property_tax documents indicate that taxpayers owned apartment building and property in undivided interests further taxpayers represent that they entered into the partnership_agreement solely for the purposes of constructing and operating apartment building and for purposes of this ruling reference to a b c and d includes the individuals and their respective grantor trusts i sec_4 that they never intended to transfer ownership of either property or apartment building to the partnership taxpayers assert that they have not formed a partnership for federal_income_tax purposes real_estate venture employed an on-site manager a management company and a bookkeeping service taxpayers represent that they have never furnished to their tenants any but customary services in connection with an apartment house rental operation apartment building on property was destroyed by natural disaster on date a b c and d filed insurance claims and received cash in settlement of their claims a b c and d subsequently determined that apartment building could not be repaired a b and d used their share of the insurance proceeds to purchase property property is a property similar_or_related_in_service_or_use to apartment building and was intended to qualify as replacement_property under sec_1033 the purchase_price of property exceeded the gain realized by a b and d and c from the conversion of apartment building a b and d thereafter attempted a deferred_exchange of their respective interests in property for property a b and d intended this transaction to qualify as a like-kind_exchange under sec_1031 specifically the transaction was structured as follows a b g and d located a potential buyer for property a b c and d each retained accommodator and each executed an exchange_agreement with accommodator under the agreements a b c and d could not receive any cash or borrow or pledge against the sale proceeds of property until after the expiration of the statutory period for identifying and acquiring the replacement_property however the agreement could be terminated and the sales proceeds obtained if the transferor did not identify replacement_property prior to the end of the statutory 45-day period for identifying replacement_property a b c and d conveyed their respective interests in property to accommodator who conveyed them to a buyer on date through a sale escrow account established with an affiliate of accommodator all proceeds from the sale of property were received by accommodator who set up a separate exchange account for each of a b c and d a b and d identified property as the qualifying replacement_property on date 5s a date within the statutory 45-day period for identifying replacement_property c did not identify replacement_property -5- accommodator acquired property through a replacement escrow account and transferred undivided interests in that property to a b and d on date a date within the statutory 180-day period for acquiring replacement_property c did not reinvest in replacement_property and received cash in the amount of dollar_figurey all of these steps in this transaction were executed by a b and d separately as trustees on behalf of the grantor trusts and not by real_estate venture no other facts are available concerning what c did with his share of the proceeds from the sale of property or from the insurance proceeds law and analysis partnership or co-ownership sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation trust or estate the determination of whether a partnership exists is to be made considering whether in view of the parties’ actions the parties acting in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 in 583_f2d_443 9th cir taxpayers acquired real_estate for development and title to the property was placed in their names as individuals during the tax years the taxpayers held the property financial transactions were recorded in books that contained capital accounts for the partners bank records indicated the taxpayers were partners and their attomeys with the taxpayers’ affirmation referred to the taxpayers as partners moreover partnership returns were filed on behalf of the taxpayers until upon the advice of legal counsel the practice was discontinued the taxpayers argued that they never intended to enter into a partnership and thus were not partners for federal tax purposes the tax_court found that the parties had acted in a way that sufficiently evidenced the relationship to be that of partners in a partnership in affirming the tax_court the court_of_appeals for the ninth circuit considered the keeping of books on a partnership basis the maintaining of a partnership bank account and most importantly the filing of partnership returns the ninth circuit stated that the holding of the property as tenants in common was at best neutral evidence the court found that the tax court's decision was not erroneous and noted that in any case a taxpayer is estopped from later denying the status he claimed on his tax returns in revrul_75_374 1975_2_cb_261 two parties each own an undivided one-half interest in an apartment project a management company retained by the co-owners manages the building customary tenant services such as heat and water unattended parking trash removal -6- normal repairs and cleaning of public areas are furnished at no additional_charge additional services such as attendant parking cabanas and gas and electricity are furnished by the management company for a separate charge the ruling holds that the furnishing of customary services in connection with the maintenance and repair of an apartment project will not render a co-ownership a partnership the revenue_ruling concludes that since the management company is not an agent of the owners and the owners did not share in the income earned from the additional services the owners were not furnishing services therefore the owners are to be treated as co-owners and not as partners under sec_761 taxpayers argue that they never intended to form a partnership with regard to the ownership of apartment building and property taxpayers’ representative who is also the accountant who filed the forms for real_estate venture explained that he reported real_estate venture's income in this manner for the convenience of the individuals in reporting taxable_income and for the convenience of the internal_revenue_service in examining returns and that he and many other tax professionals understood this practice as done for reporting purposes only and not as an assertion of a form of ownership in this instance we conclude that the filing of partnership tax retums the partnership_agreement entered into by a b and c and the conduct of the parties indicates an intention to operate real_estate venture as a partnership further the inclusion of apartment building on the balance_sheet of the form_1065 the reporting of depreciation real_estate tax expense and mortgage interest_expense on the partnership return the payment of these expenses from a bank account held in the name of real_estate venture and the language used in the partnership_agreement indicate an intention to treat apartment building and property as assets of the partnership for federal_income_tax purposes accordingly we conclude that the arrangement between a b c and d regarding real_estate venture was and continues to be a partnership for federal_income_tax purposes apartment building and property were assets of a partnership for federal_income_tax purposes taxpayers also argue that real_estate venture is not a partnership because similar to the situation in revrul_75_374 a b c and d do not furnish their tenants with any but the customary services in connection with apartment house rental operations without making a determination concerning the level of services furnished by a b c and d we conclude that the filing of partnership returns for more than twenty years the partnership_agreement and the conduct of the parties not relating to services require a result different from the one reached in revrul_75_374 sec_1033 sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is involuntarily converted into money and if the taxpayer during the two c c years following the date on which gain from any part of the conversion is realized purchases other_property similar_or_related_in_service_or_use to the property so converted for the purpose of replacing the converted property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such other replacement_property sec_703 of the code provides that any election affecting the computation of taxable_income derived from a partnership with certain exceptions not including the election under sec_1033 shall be made by the partnership sec_1_1033_a_-2 of the regulations provides in part that all of the details in connection with an involuntary_conversion of property at a gain including those relating to the replacement of the converted property or a decision not to replace or the expiration of the period for replacement shall be reported in the return for the taxable_year or years in which any of such gain is realized it further provides in part that a failure to so include such gain in gross_income in the regular manner shall be deemed to be an election by the taxpayer to have such gain recognized only to the extent the amount_realized on the conversion exceeds the cost of the replacement_property even though the details in connection with the conversion are not reported in such return in the case of a partnership the nonrecognition of gain election under sec_1033 and the replacement of property converted can only be made by the partnership and not the partners individually revrul_66_191 1966_2_cb_300 583_f2d_443 9th cir 457_f2d_1 3rd cir in accordance with our conclusion that the arrangement between a b c and disa partnership for federal_income_tax purposes hereinafter abcd partnership it follows that the election under sec_1033 and the replacement of the converted property must be made by abcd partnership a b c and d joined together as a partnership in real_estate venture a rental real_estate business although c redeemed his interest in abcd partnership the partnership continued its rental real_estate business when it received the insurance proceeds and purchased the replacement_property property thus for federal_income_tax purposes abd partnership is a continuation of abcd partnership and the replacement of the converted property was made by the same partnership now abd partnership this same partnership also did not include gain on its federal_income_tax return from the conversion of apartment building in the tax_year that gain was realized from the conversion therefore abcd partnership made a sec_1033 election and made a timely replacement of the converted property apartment building by acquiring property which is property similar_or_related_in_service_or_use to the converted property accordingly abcd partnership is entitled to deferral of gain from the involuntary_conversion of apartment building under sec_1033 of the code sec_1031 q sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 of the code provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not of like_kind if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's retum of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs exchange_period sec_1031 of the code provides that if an exchange would be within the provisions of sec_1031 a if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property property is of like_kind to property moreover the transaction ostensibly satisfies these timing requirements for identification and receipt of replacement_property abcd partnership identified property as replacement_property within days after the transfer of property furthermore abd partnership as a continuation of abcd partnership received the replacement_property pertaining to the exchange within the statutory replacement_period however compliance with these timing rules will not assure abcd partnership of avoiding actual or constructive receipt of cash or other non-like-kind property unless there is also compliance with certain additional requirements these rules are precautionary measures or safe harbors set forth in the regulations to help taxpayers insure that the transaction is indeed an exchange of like-kind properties as opposed to a mere sale repurchase these safe harbors were promulgated to provide specific measures which taxpayers could follow in order to avoid actual or constructive receipt of money or other_property not of like_kind between the time of relinquishment and the time of replacement sec_1_1031_k_-1 of the regulations provides in part that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1 a if as part of the consideration the taxpayer receives money or other_property however such a transfer if otherwise qualified will be within the provisions of either sec_1031 or c case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property in addition in the j -9- in addition actual or constructive receipt of money or other_property by an agent of the taxpayer is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 explains that except as provided in paragraph g of this section relating to safe harbors for purposes of sec_1031 and this section the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual or constructive receipt and without regard to the taxpayer's method_of_accounting the taxpayer is in actual receipt of money or property at the time the taxpayer actually receives the money or property or receives the economic benefit of the money or property the taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given although the taxpayer is not in constructive receipt of money or property if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions the taxpayer is in constructive receipt of the money or property at the time the limitations or restrictions lapse expire or are waived in addition actual or constructive receipt of money or property by an agent of the taxpayer determined without regard to paragraph k of this section is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 provides a safe_harbor for qualified intermediaries if the taxpayer utilizes a qualified_intermediary the determination of whether the taxpayer is in constructive receipt is made as if the qualified_intermediary is not an agent of the taxpayer sec_1 k -1 g i of the regulations provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 paragraph g ii states that paragraph g applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the rights of the taxpayer to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section sec_1_1031_k_-1 of the regulations provides that an agreement limits a taxpayer's rights as provided in this paragraph g only if the agreement provides that the taxpayer has no rights except as provided in paragraphs g ii and g iii of this section to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period sec_1_1031_k_-1 states that the agreement may provide that if the taxpayer has not identified replacement_property before the end of the identification period the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period sec_1 k -1 g iii a states that the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property after the receipt by the taxpayer of all the replacement_property to which the taxpayer is entitled under the exchange_agreement d cg i sec_1_1031_k_-1 of the regulations provides that a qualified_intermediary is a person who-- a is not a taxpayer or a disqualified_person and b enters into a written exchange_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides a safe_harbor for qualified escrow accounts and qualified trusts sec_1_1031_k_-1 provides that in the case of a deferred_exchange the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property will be made without regard to the fact that the obligation of the taxpayer's transferee to transfer the replacement_property to the taxpayer is or may be secured_by cash or a cash_equivalent if the cash or cash_equivalent is held in a qualified_escrow_account or in a qualified_trust a qualified_escrow_account is defined as an escrow account wherein a the escrow holder is not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 and b the escrow agreement expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held in the escrow account as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 provides that a taxpayer may receive money or other_property directly from a party to the exchange but not from a qualified_escrow_account or a qualified_trust without affecting the application of paragraph g i of this section in the present case although there is no written exchange_agreement executed on behalf on abcd partnership the exchange agreements with accommodator entered into by the individual partners a b c and d have the effect of a written exchange_agreement between abcd partnership and accommodator accommodator acquired property the relinquished_property from abcd partnership transferred it to the buyer acquired property the replacement_property and transferred it to abd partnership as a continuation of abcd partnership however abcd partnership through its partner c actually or constructively received dollar_figurey cash proceeds from the sale of property prior to its receipt of the replacement_property this receipt of dollar_figurey is a direct disbursement by accommodator to c of abcd partnership's proceeds from the sale of property thus the exchange_agreement between accommodator and abcd partnership does not satisfy the requirements of sec_1 k - g gi because the agreement did not in fact limit the taxpayer's abcd partnership rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k -1 g however although abcd partnership's exchange_agreement with accommodator does not satisfy the qualified_intermediary safe_harbor there is the question whether any of the separate exchange accounts attributable to a b c and d satisfy the requirements for qualification as a qualified_escrow_account under sec_1_1031_k_-1 under these facts the exchange accounts are properly considered accounts of abcd partnership by their terms the -ii- exchange accounts attributable to a b c and d each satisfy the qualified_escrow_account safe_harbor however notwithstanding that the exchange accounts considered separately satisfy the qualified_escrow_account safe_harbor abcd partnership actually or constructively received money before the end of the exchange_period in violation of sec_1 k -1 g i because c_did not identify replacement_property and received his share of the partnership's proceeds from the sale of property dollar_figurey in cash actual or constructive receipt of money occurred only as to the exchange account attributable to c and not as to the money held in the other exchange accounts accordingly the exchange of property for property qualifies as a deferred like_kind exchange under sec_1031 and of the code however pursuant to sec_1031 abcd partnership must recognize gain in an amount not to exceed dollar_figurey sor or or tok tok ak feb ok a copy of this technical_advice_memorandum should be given to the taxpayers sec_6110 of the code provides that a technical_advice_memorandum may not be used or cited as precedent -end-
